Per Curiam:
Ms. Shannon Bowden appeals from the judgment of the Circuit Court of Cole County, Missouri, dissolving her marriage to Mr. Justin Bowden. In four points on appeal, Ms. Bowden challenges the circuit court's custody award, property division, assignment of attorney's fees, and order dividing the children's educational and uncovered medical expenses between the parties. Because a published opinion would have no precedential value, a memorandum of law has been provided to the parties. The judgment is affirmed. Rule 84.16(b).